                  Case 1:21-cv-01173-SAB Document 2 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    PEDRO RODRIGUEZ,                                     Case No. 1:21-cv-01173-SAB-HC
12                    Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13           v.                                            UNITED STATES DISTRICT COURT FOR
                                                           THE SOUTHERN DISTRICT OF
14    WARDEN FISHER,                                       CALIFORNIA
15                    Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          When a state prisoner files a habeas petition in a state that contains two or more federal

20 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

21 presently confined or the judicial district in which he was convicted and sentenced. See 28

22 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

23 States, 364 U.S. 611, 618, 81 S. Ct. 338, 5 L. Ed. 2d 329 (1961)). Petitions challenging the

24 execution of a sentence are preferably heard in the district where the inmate is confined. See

25 Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitions challenging convictions or

26 sentences are preferably heard in the district of conviction. See Laue v. Nelson, 279 F. Supp.
27 265, 266 (N.D. Cal. 1968). Section 2241 further states that, rather than dismissing an improperly

28 filed action, a district court, “in the exercise of its discretion and in furtherance of justice[,] may


                                                       1
               Case 1:21-cv-01173-SAB Document 2 Filed 08/04/21 Page 2 of 2


 1 transfer” the habeas petition to another federal district for hearing and determination. Id.; see also

 2 28 U.S.C. § 1404(a) (court may transfer any civil action “to any other district or division where it

 3 might have been brought” for convenience of parties or “in the interest of justice”).

 4          Here, Petitioner challenges a criminal judgment from the San Diego County Superior

 5 Court. Therefore, venue is proper in the district of conviction, which is the Southern District of

 6 California.

 7          Accordingly, IT IS HEREBY ORDERED that this action is TRANSFERRED to the

 8 United States District Court for the Southern District of California.

 9
     IT IS SO ORDERED.
10

11 Dated:      August 4, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
